Case 1:17-mc-00404-GHW Document 45 Filed 01/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In re Motion by the United States Securities 1:17-mc-404-GHW

and lixchange Commission for Nondisclosure

Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing Facebook Inc., an clectronic communications
service and/or remote computing service provider, not to give notice to its customer, subscriber, or
any other person, of one or mote administrative subpoenas to be issued to Facebook Inc. in
connection with the Commission’s investigation numbered NY-09547 and titled Trading in the
Securities of Vlizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that notification
of the existence of the... subpoena . . . will result in . . . (3) destruction of or tampesing with
evidence; . .. or (5) otherwise seriously jeopardizing an investigation.”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that Facebook Inc. shall not
disclose the existence of the motion, this Order, or subpoenas in this investigation to its subscriber,
customer, or any other person, unless and until otherwise authorized to do so by the Court, except
that Facebook Inc. may disclose the motion, this Order, or subpoenas in this investigation to an
attorney for Facebook Inc. for the purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and

the continued justification, if any, for this Order.

 
Case 1:17-mc-00404-GHW Document 45 Filed 01/27/21 Page 2 of 2

IT IS FURTHER ORDERED that Facebook Inc. shall no longer be bound by this Order

after January 14, 2020 unless otherwise ordered by the Court.

2020 unless otherwise ordered by the Court.

PsN Cs
United Stes Rpict Judge
Gregory H. Woods

Dated: NR EG

 
